REVERSE and REMAND; and Opinion Filed May 11, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00616-CV

                                DOROTHY HENRY, Appellant
                                          V.
                                 BASSAM ZAHRA, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-03453-C

                              MEMORANDUM OPINION
                            Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Fillmore
       Dorothy Henry appeals the trial court’s order granting Bassam Zahra’s motion for

summary judgment on Henry’s negligence claim.           Henry raises three issues in this Court,

challenging Zahra’s capacity to bring the motion as well as the sufficiency of the motion.

Because Zahra did not prove he was entitled to judgment as a matter of law, we reverse the

summary judgment order. We issue this memorandum opinion because the law to be applied to

this case is well settled. See TEX. R. APP. P. 47.4.

                                            Background

       Henry slipped, fell, and allegedly injured herself on May 11, 2011, in a convenience

store. She sued and served Zahra in his individual capacity as the owner of the premises where

she fell. Zahra answered, generally denying Henry’s allegations. He later amended his answer
to add a number of affirmative defenses, including an allegation that Henry’s claim was barred

by the statute of limitations. Both of Zahra’s answers contained a paragraph stating:

       As required by Section 30.014 of the Texas Civil Practice and Remedies Code,
       Defendant is a corporation and thus has neither a Social Security nor driver’s
       license number.

Henry subsequently amended her pleadings to respond to the defense of limitations.            Her

amended petition added the following allegations:

       Any applicable statute of limitations [ ] pursuant to TEX. CIV. PRAC. & REM.
       CODE §16.003 is tolled pursuant [to] Tex. Civ. Prac. & Rem. Code §16.063 as to
       the named Defendant in his individual capacity. The limitations are tolled to the
       extent and for the duration that the individual Defendant was absent from Texas
       which suspends the running of the applicable statute of limitations for the period
       of his absence.

       As to the Defendant Bassam Zahra, as a corporation, the Defendant has made an
       appearance and filed an answer through an attorney. This action results in the
       waiver of any defective service or defense as to limitations.

Zahra filed a motion for summary judgment based on his limitations defense. The trial court

granted the motion and dismissed Henry’s claim. Henry appeals.

                                      Standard of Review

       We apply well known standards in our review of traditional summary judgment motions.

See Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). The movant has the

burden to demonstrate that no genuine issue of material fact exists and he is entitled to judgment

as a matter of law. TEX. R. CIV. P. 166a(c); Nixon, 690 S.W.2d at 548–49. We consider the

evidence in the light most favorable to the nonmovant. 20801, Inc. v. Parker, 249 S.W.3d 392,

399 (Tex. 2008). When we review a traditional summary judgment in favor of a defendant, we

determine whether the defendant conclusively disproved an element of the plaintiff’s claim or

conclusively established every element of an affirmative defense.         Am. Tobacco Co. v.

Grinnell, 951 S.W.2d 420, 425 (Tex. 1997). A defendant moving for summary judgment on


                                               –2–
the affirmative defense of limitations has the burden to establish that defense conclusively.

Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 846 (Tex. 2005).

       Within this framework, we review the trial court’s summary judgment de novo.

Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010).

                               The Summary Judgment Motion

       Zahra filed a traditional summary judgment motion on the single ground of limitations.

Zahra’s summary judgment evidence included Henry’s petition, Henry’s response to Zahra’s

request for disclosure, and a certified excerpt from Henry’s deposition testimony. In all three of

these documents, Henry asserted that her accident occurred on May 11, 2011. Zahra established

that Henry did not file her original petition until June 10, 2013, which was thirty days after the

running of the two-year statute of limitations applicable to Henry’s negligence claim. Thus,

Zahra argued he was entitled to judgment as a matter of law.

       In her response to Zahra’s motion, Henry challenged Zahra’s ability to bring the motion

in either his individual capacity (because he purportedly had not made an appearance in the suit)

or as a corporate entity (which purportedly had answered and waived the defense of limitations).

Henry also challenged the motion’s substantive failure to negate the tolling provision she raised

in her amended petition.

       In his reply, Zahra charged Henry was “trying to confuse the issue” of his status as a

defendant. He acknowledged that the statement of corporate status in his answers was an error,

but pointed to Henry’s discovery responses—which stated the parties were properly named—to

show she knew she was suing an individual, not a corporation. And as to Henry’s challenge to

the substance of his motion, Zahra argued it was Henry’s burden to come forward with summary

judgment evidence that he had been absent from the state long enough to overcome the bar of

limitations.

                                               –3–
                                   Zahra’s Status as Defendant

         In her first issue, Henry argues the trial court erroneously granted summary judgment in

favor of Zahra, who filed answers stating that the defendant was a corporation, when Henry’s

petition was styled and served against Zahra as the individual owner of the premises. Henry

contends that Zahra “as a corporation” had, by answering, waived defects in service and the

defense of limitations. In her second issue, Henry contends Zahra “as an individual” had failed

to make an appearance in the lawsuit and, therefore, could not be entitled to summary judgment

in that capacity.

         The root of any confusion as to Zahra’s status as a defendant is Zahra’s own pleading

error.   Zahra’s counsel acknowledges he copied over an answer from another case and

inadvertently failed to change “left over” language in the paragraph concerning identification of

the party by driver’s license and social security numbers. However, Henry failed to urge a

special exception to Zahra’s answer, which would have resolved any confusion as to his status.

One purpose of a special exception is to compel clarification of pleadings that are not clear or

sufficiently specific.   Baylor Univ. v. Sonnichsen, 221 S.W.3d 632, 635 (Tex. 2007).         An

opposing party should use special exceptions to identify defects in a pleading so the other party

can cure them, if possible, by amendment. COC Servs., Ltd. v. CompUSA, Inc., 150 S.W.3d 654,

677 (Tex. App.—Dallas 2004, pet. denied). Absent special exceptions, we construe a pleading

liberally in favor of the pleader. See Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29
S.W.3d 74, 81 (Tex. 2000).

         It is undisputed that Henry’s petition was filed against Zahra individually. Construed

liberally, Zahra’s answers were filed in that same capacity. We conclude further that Zahra

urged his summary judgment motion as an individual defendant. We discern no error in the




                                               –4–
summary judgment proceeding related to any possible confusion as to Zahra’s status as a

defendant. We overrule Henry’s first two issues. 1

                                                       Statute of Limitations

          In her third issue, Henry argues the trial court erred in granting summary judgment

because the applicable statute of limitations was tolled by any absence of Zahra from the state.

A plaintiff must bring suit for personal injury no later than two years after the day the cause of

action accrues. TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (West Supp. 2014). A cause of

action for negligence accrues on the date the injury-producing act is committed. Dunmore v.

Chicago Title Ins. Co., 400 S.W.3d 635, 641 (Tex. App.—Dallas 2013, no pet.). The summary

judgment evidence establishes that Henry’s negligence cause of action for personal injuries

accrued on the date of her fall in Zahra’s store, May 11, 2011. Thus, Henry’s lawsuit would

have been timely if she had filed it by May 11, 2013. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 16.003(a). Henry did not file suit until June 10, 2013, thirty days later.

          However, when moving for summary judgment on limitations, the movant must not only

establish the limitations bar, he must also negate any suspension or tolling of limitations asserted

by the nonmovant. See, e.g., Rhone-Poulenc, Inc. v. Steel, 997 S.W.2d 217, 223 (Tex. 1999)

(discovery rule); Zale Corp. v. Rosenbaum, 520 S.W.2d 889, 891 (Tex. 1975) (absence from

state and diligence in procuring service of citation); Guardia v. Kontos, 961 S.W.2d 580, 583

(Tex. App.—San Antonio 1997, no pet.) (absence from state); Winston v. Am. Med. Int’l, Inc.,

930 S.W.2d 945, 955 (Tex. App.—Houston [1st Dist.] 1996, writ denied) (absence from state).




     1
        Given our resolution of Henry’s first two issues, we do not address the defense Henry urges in the event we were to conclude Zahra is a
corporate entity.



                                                                    –5–
            Henry’s amended pleading specifically raised the issue of Zahra’s absence from the

state during the limitations period and invoked the statutory provision that would have tolled the

running of the statute of limitations during that absence. The relevant statute provides:

          The absence from this state of a person against whom a cause of action may be
          maintained suspends the running of the applicable statute of limitations for the
          period of the person’s absence.

TEX. CIV. PRAC. & REM. CODE ANN. § 16.063 (West 2015). Henry’s amended petition relies on

this tolling “to the extent and for the duration that the individual Defendant was absent from

Texas.”

          On appeal, Zahra challenges Henry’s tolling defense to his own limitations defense on

two grounds. First, Zahra contends Henry’s pleading was insufficient to invoke section 16.063

because the pleading does not (a) identify a particular number of days that Zahra was absent

from Texas or (b) aver that the number of days Zahra was purportedly absent exceeded the thirty

days by which Henry was late in her filing. Zahra did not make this argument in his summary

judgment motion, so we question whether he has preserved it for our review. However, even if

the challenge to Henry’s pleading were preserved, it would fail. Our rules require only that a

party give an opponent fair notice of a cause of action or ground of defense. See TEX. R. CIV. P.

45(b); see also Kopplow Dev., Inc. v. City of San Antonio, 399 S.W.3d 532, 536 (Tex. 2013)

(purpose of notice pleading is to give opponent information sufficient to enable preparation of

defense). Henry’s pleading satisfied this standard by identifying the specific statutory provision

on which she relied to support her tolling defense. 2

          Zahra also argues that Henry offered no summary judgment evidence that Zahra was

absent from the state a sufficient number of days to render her petition timely. At trial, Henry


     2
        We note that if Zahra had required more information from Henry before filing his summary judgment motion, he could have employed
special exceptions or discovery tools to learn what she knew. However, the dates when Zahra was or was not absent from the state would have
been within Zahra’s personal knowledge as well.



                                                                  –6–
would have the burden to prove Zahra’s absence was in fact sufficient to overcome the

limitations bar. See Rhone-Poulens, Inc., 997 S.W.2d at 223, n.3. But at the summary judgment

stage, negating a tolling provision is part of the movant’s burden to establish his defense of

limitations conclusively. Id. at 223.

       In this case, Zahra did not challenge Henry’s tolling defense to Zahra’s limitations

defense in Zahra’s motion for summary judgment and offered no summary judgment evidence

related to his presence in—or absence from—the state during the relevant limitations period.

Accordingly, he has not carried his burden to show he is entitled to judgment as a matter of law.

See id. We decide Henry’s third issue in her favor.

       We reverse the trial court’s order granting summary judgment in favor of Zahra and

dismissing Henry’s claim against him. We remand this case for further proceedings consistent

with this opinion.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE


140616F.P05




                                              –7–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DOROTHY HENRY, Appellant                             On Appeal from the County Court at Law
                                                     No. 3, Dallas County, Texas
No. 05-14-00616-CV         V.                        Trial Court Cause No. CC-13-03453-C.
                                                     Opinion delivered by Justice Fillmore.
BASSAM ZAHRA, Appellee                               Justices Myers and Evans participating.

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings consistent
with this opinion.

       It is ORDERED that appellant Dorothy Henry recover her costs of this appeal from
appellee Bassam Zahra.


Judgment entered this 11th day of May, 2015.




                                               –8–